Citation Nr: 0922604	
Decision Date: 06/16/09    Archive Date: 06/23/09

DOCKET NO.  07-29 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether the claimant is entitled to use unreimbursed 
medical expenses for calendar years 2004 and 2005 to reduce 
her countable income for VA death pension benefits awarded 
effective January 22, 2006.  

2.  Whether the claimant is entitled to exclusion of 
unreimbursed medical expenses from income for the 12-month 
annualization period beginning January 22, 2006.  


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from January 1951 to 
January 1953.  The Veteran passed away in January 2006.  The 
appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2007 administrative 
decision by a Department of Veterans Affairs (VA) Regional 
Office (RO), which determined that reported medical expenses 
could not be used to reduce countable income.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Death pension benefits were granted effective January 22, 
2006; the appellant submitted evidence of unreimbursed 
medical expenses paid in calendar years 2004 and 2005.  

2.  For the 12-month annualization period beginning January 
22, 2006, the appellant submitted evidence of unreimbursed 
medical expenses in the amount of $5.00.  



CONCLUSIONS OF LAW

1.  Unreimbursed medical expenses submitted by the appellant 
for calendar years 2004 and 2005 may not be used to reduce 
countable income for death pension benefits granted effective 
January 22, 2006.  38 U.S.C.A. § 1541 (West 2002 & Supp. 
2007); 38 C.F.R. §3.272(g) (2008); M21-MR V.iii.1.G.42.a.  

2.  Unreimbursed medical expenses for the 12-month 
annualization period beginning January 22, 2006 are not shown 
to exceed 5 percent of the applicable maximum annual pension 
rate (MAPR).  38 U.S.C.A. § 1541 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.271, 3.272(g) (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008).  However, the VCAA does not apply to all types of 
claims.  

In this case, the appellant is currently in receipt of death 
pension benefits.  The question on appeal is whether she can 
use unreimbursed medical expenses to reduce countable income, 
thereby increasing the monthly amount of death pension 
benefits.  The appellant has submitted her claimed medical 
expenses and there appears to be no dispute regarding the 
basic facts.  Thus, because the law as mandated by statute, 
and not the evidence, is dispositive of this particular 
claim, the VCAA is inapplicable.  See Mason v. Principi, 16 
Vet. App. 129 (2002).

Nonetheless, the Board notes that by letter dated in August 
2006, the appellant was notified that death pension was 
granted effective January 22, 2006.  She was informed that to 
claim family medical expenses, she should complete the 
enclosed medical expense report and return it no later than 
December 31, 2008.  She was specifically advised that VA 
could consider family medical expenses paid after January 22, 
2006 and she was provided examples of acceptable medical 
expenses, to include medicare/health insurance premiums, 
prescriptions, and medical/dental expenses.  She was informed 
that she should not include unpaid medical bills, any paid 
bill that would be reimbursed, or bills that were not for 
health expenses.  In the September 2007 Statement of the Case 
(SOC), the appellant was notified of the applicable laws and 
regulations, to include those pertaining to computation of 
income and exclusions from income.  

The claims file contains information pertaining to the 
appellant's reported income and medical expenses.  By letter 
dated in February 2007, the appellant was requested to report 
any unreimbursed medical expenses for the period of January 
22, 2006 through January 31, 2007.  In March 2007, the 
appellant submitted a medical expense report indicating that 
she had turned in all the correct periods and additional 
unreimbursed medical expenses were not reported.  

To the extent the VCAA applies to this case, if any, the 
Board does not find that any errors regarding notice or 
assistance were prejudicial or affected the essential 
fairness of the adjudication.  See Shinseki v. Sanders, 566 
U.S. ___ (2009).  

II. Analysis

Pursuant to regulation, there will be excluded from the 
amount of an individual's annual income any unreimbursed 
amounts which have been paid within the 12-month 
annualization period for medical expenses regardless of when 
the indebtedness was incurred.  38 C.F.R. § 3.272(g) (2008).  
Regarding income of a surviving spouse, unreimbursed medical 
expenses will be excluded when all of the following 
requirements are met: (i) they were or will be paid by a 
surviving spouse for medical expenses of the spouse, 
veteran's children, parents and other relatives for whom 
there is a moral or legal obligation for support; (ii) they 
were or will be incurred on behalf of a person who is a 
member or a constructive member of the spouse's household; 
and (iii) they were or will be in excess of 5 percent of the 
applicable maximum annual pension rate or rates for the 
spouse (including increased pension for family members but 
excluding increased pension because of need for aid and 
attendance or being housebound as in effect during the 12-
month annualization period in which the medical expenses were 
paid.  38 C.F.R. § 3.272(g)(2) (2008).  

In support of her claim, the appellant submitted a medical 
expense report and attached printouts showing payments for 
prescriptions for the Veteran and herself for calendar years 
2004, 2005, and 2006.  

For purposes of this decision, the Board concedes the 
appellant had unreimbursed medical expenses for 2004 and 2005 
as evidenced by the submitted printouts.  However, in order 
to use unreimbursed medical expenses to reduce countable 
income, the expenses must be paid on or after the date of 
pension entitlement or date of a veteran's death (if after 
date of pension entitlement).  See M21-MR V.iii.1.G.42.a.  

As noted, death pension benefits were granted effective 
January 22, 2006.  The claimed expenses from 2004 and 2005 
were paid prior to the date of death pension entitlement.  
Thus, they cannot be used to reduce applicable countable 
income.  

To the extent the appellant may be claiming that these 
expenses were final expenses paid before the Veteran's death, 
the Board notes that there is no evidence to substantiate 
such a claim.  Information in the death certificate indicates 
the Veteran died in the emergency room from respiratory 
failure and the approximate interval between onset and death 
was hours.  There is no indication that prescription expenses 
paid in 2004 and 2005 were last illness expenses.  

In reviewing the medical expenses submitted, a total cost of 
$5.00 is shown for the period following the Veteran's death.  
Specifically, the appellant paid a copay of $5.00 in October 
2006.  Considering a 12-month annualization period from 
January 22, 2006 to January 31, 2007, this does not exceed 5 
percent of the applicable MAPR.  For reference purposes, the 
MAPR for a surviving spouse without dependent child for the 
period beginning December 1, 2005 is $7,094.00.  To be 
deducted, medical expenses must exceed 5 percent or $354.00.  
The MAPR for a surviving spouse without dependent child for 
the period beginning December 1, 2006 is $7,329.00.  To be 
deducted, medical expenses must exceed 5 percent of the MAPR 
or $366.00.  


ORDER

Entitlement to use of unreimbursed medical expenses for 
calendar years 2004 and 2005 to reduce countable income for 
VA death pension benefits awarded effective January 22, 2006 
is denied.

Entitlement to exclusion of unreimbursed medical expenses 
from countable income for the 12-month annualization period 
beginning January 22, 2006 is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


